


110 HR 1100 RS: Carl Sandburg Home National Historic

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 378
		110th CONGRESS
		1st Session
		H. R. 1100
		[Report No. 110–180]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To revise the boundary of the Carl Sandburg
		  Home National Historic Site in the State of North Carolina, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carl Sandburg Home National Historic
			 Site Boundary Revision Act of 2007.
		2.DefinitionsFor the purposes of this Act:
			(1)MapThe
			 term map means the map entitled Sandburg Center
			 Alternative numbered 445/80,017 and dated April 2007.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Historic
			 siteThe term Historic Site means Carl Sandburg Home
			 National Historic Site.
			3.Carl sandburg
			 home national historic site boundary adjustment
			(a)Acquisition
			 authorityThe Secretary may acquire from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange not more
			 than 110 acres of land, water, or interests in land and water, within the area
			 depicted on the map, to be added to the Historic Site.
			(b)Visitor
			 centerTo preserve the historic character and landscape of the
			 site, the Secretary may also acquire up to five acres for the development of a
			 visitor center and visitor parking area adjacent to or in the general vicinity
			 of the Historic Site.
			(c)Boundary
			 revisionUpon acquisition of any land or interest in land under
			 this section, the Secretary shall revise the boundary of the Historic Site to
			 reflect the acquisition.
			(d)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(e)AdministrationLand
			 added to the Historic Site by this section shall be administered as part of the
			 Historic Site in accordance with applicable laws and regulations.
			
	
		
		
	
	
		September 17, 2007
		Reported without amendment
	
